
	
		II
		111th CONGRESS
		1st Session
		S. 978
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mrs. Lincoln (for
			 herself and Mr. Hatch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitation on capital losses applicable to individuals.
	
	
		1.Increase in limitation on
			 capital losses applicable to individuals
			(a)In
			 generalParagraph (1) of section 1211(b) of the Internal Revenue
			 Code of 1986 (relating to limitation on capital losses for taxpayers other than
			 corporations) is amended by striking $3,000 ($1,500 and
			 inserting $10,000 (½ such amount.
			(b)Adjustment for
			 inflationSection 1211 of the Internal Revenue Code of 1986
			 (relating to limitation on capital losses) is amended by adding at the end the
			 following new subsection:
				
					(c)Adjustment for
				inflation
						(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2009, the $10,000 amount contained in subsection (b)(1) shall each
				be increased by an amount equal to—
							(A)such amount,
				multiplied by
							(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B)
				thereof.
							(2)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $50, such
				increase shall be rounded to the next highest multiple of
				$50.
						.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
